IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-411

                                       No. COA21-332

                                     Filed 21 June 2022

     Mecklenburg County, No. 16 CVD 18268

     FREDERICK SHROPSHIRE, Plaintiff,

                   v.

     SHEYENNE SHROPSHIRE, Defendant.


           Appeal by plaintiff from order entered 17 November 2020 by Judge Tracy H.

     Hewett in Mecklenburg County District Court. Heard in the Court of Appeals 8

     March 2022.


           Plumides, Romano & Johnson, P.C., by Richard B. Johnson, for Plaintiff-
           Appellant.

           Bratcher Adams Folk, PLLC, by Kalyn Simmons, Brice M. Bratcher, and
           Jeremy D. Adams, for Defendant-Appellee.

           Sheyenne Shropshire, pro se, for Defendant-Appellee.


           CARPENTER, Judge.


¶1         Frederick Shropshire (“Plaintiff”) appeals from a judgment and order for

     equitable distribution (the “Order”).   On appeal, Plaintiff argues the trial court

     abused its discretion by reopening evidence and requesting he provide evidence of his
                                        SHROPSHIRE V. SHROPSHIRE

                                               2022-NCCOA-411

                                              Opinion of the Court



     retirement plans’ date of trial values. He further argues the trial court abused its

     discretion by: (1) making findings of fact and conclusions of law regarding his Fidelity

     401(k) Plan1; (2) determining that an equal distribution of the marital estate was not

     equitable; and (3) ordering Plaintiff to pay Sheyenne Shropshire (“Defendant”) a lump

     sum distributive award of $20,000.00. Because the record lacks sufficient evidence

     regarding Plaintiff’s retirement plans to support the trial court’s findings of fact, and

     in turn its conclusions of law, we remand the matter to the trial court to allow for

     entry of additional findings of fact and conclusions of law consistent with this opinion.

     Accordingly, we do not reach the remaining issues.

                               I.   Factual & Procedural Background

¶2            The record reveals the following: Plaintiff and Defendant married on 15 June

     2007, separated on 12 October 2016, and divorced on 25 April 2018. Three children

     were born of the marriage. Plaintiff initiated the instant action by filing a “Complaint

     for Child Custody and Motion for Ex-Parte Emergency Child Custody and/or in the

     Alternative Motion for Temporary Parenting Arrangement” (the “Complaint”) on 12

     October 2016. On 12 October 2016, the trial court entered a temporary emergency

     custody order, granting Plaintiff temporary custody of the three minor children.

¶3            On 24 October 2016, Defendant filed an answer to Plaintiff’s Complaint as well



              1   The record also refers to this retirement plan as the “Disney Savings and Investment
     Plan.”
                                    SHROPSHIRE V. SHROPSHIRE

                                         2022-NCCOA-411

                                        Opinion of the Court



     as a motion to set aside the custody order entered 12 October 2016 and a claim for

     child custody.   On 3 January 2017, Defendant filed an amended Answer to the

     Complaint, which included counterclaims for post-separation support, alimony, child

     custody, temporary and permanent child support, equitable distribution, and

     attorney’s fees. On 6 March 2017, Plaintiff filed a “Reply, Defenses, and Motion in

     the Cause for Equitable Distribution, Child Support and Attorney’s Fees.” On 6 July

     2017, the trial court entered an order denying Defendant’s claims for post-separation

     support and attorney’s fees.

¶4         Following a pre-trial discovery conference on 19 July 2017, the trial court

     entered an “Initial Pretrial Conference, Scheduling, and Discovery Order in

     Equitable Distribution Matter,” which ordered the parties to submit their equitable

     distribution affidavits no later than 4 August 2017.

¶5         On 2 August 2017, Defendant filed her equitable distribution affidavit, and on

     4 August 2017, Plaintiff filed his equitable distribution affidavit. Both parties listed

     the Plaintiff’s and Defendant’s retirement plans, including Plaintiff’s Fidelity 401(k)

     Plan, under Part I – Marital Property of the affidavit. Both parties also noted “TBD”

     under the “date of separation” and “net value” columns pertaining to Plaintiff’s two

     retirement plans. The parties did not list any property under Part II – Divisible

     Property, of their respective equitable distribution affidavits. On 9 November 2017,

     the trial court entered a “Status Conference Checklist and Order for Equitable
                                    SHROPSHIRE V. SHROPSHIRE

                                          2022-NCCOA-411

                                         Opinion of the Court



     Distribution Matter,” which set the equitable distribution hearing for 5 January

     2018.

¶6           The equitable distribution trial was conducted on 7 August 2018 before the

     Honorable Tracy H. Hewett, judge presiding. Defendant appeared pro se at the

     hearing. Both parties testified at the hearing, and neither party offered expert

     witnesses.

¶7           On 1 October 2018, Judge Hewett sent an e-mail to Defendant and counsel for

     Plaintiff advising she would be reopening evidence in the equitable distribution

     matter to obtain: (1) the date of trial values for Defendant’s two investment accounts,

     including the Fidelity 401(k) Plan, and (2) the value of the parties’ marital residence.

     She also informed the parties that she would schedule another hearing to admit the

     requested evidence. Alternatively, she would allow the parties to agree “to submit

     th[e] information ‘on paper.’”

¶8           In response to the trial court’s request, Plaintiff filed an “Objection, Notice of

     Objection, Exception and Motion to Recuse” on 18 October 2018, in which he objected

     to Judge Hewett’s request for evidence regarding his retirement accounts and sought

     Judge Hewett’s recusal. On the same day, Defendant filed an objection to Plaintiff’s

     motion. On 12 December 2018, the Honorable Chief Judge for Mecklenburg County

     District Court, Regan Miller, entered an order denying Plaintiff’s motion to recuse.

     Chief Judge Miller found, inter alia, “the Court’s request for additional documents or
                                      SHROPSHIRE V. SHROPSHIRE

                                            2022-NCCOA-411

                                           Opinion of the Court



       evidence prior to the close of all of the evidence can in no way be classified as ‘unfair

       surprise,’ and is not grounds for a recusal.”

¶9              A hearing was held on 9 May 2019 in which the trial court put its requests on

       the record and allowed the parties an opportunity to put their objections on the

       record. The trial court notified the parties that it would withdraw its request for an

       appraisal of the marital home but was still requesting “the evidence regarding the

       passive appreciation for [Plaintiff’s Fidelity 401(k) Plan].”

¶ 10            Counsel for Plaintiff objected to the reopening of evidence on the ground

       Plaintiff would be prejudiced since the parties did not identify any divisible property

       in their equitable distribution affidavits nor did they supplement their affidavits to

       add such property. Counsel further argued Defendant failed to meet her burden to

       identify Plaintiff’s retirement accounts as divisible property and proffer evidence as

       to the value of the accounts. The trial court overruled counsel’s objections, reasoning

       Defendant requested the information at the equitable distribution hearing and

       offered the divisible property value associated with her own retirement plan. At the

       end of the hearing, the trial court requested the parties bring documentation by 12

       May 2019 regarding the value of Plaintiff’s retirement plan as of the 7 August 2018

       trial.

¶ 11            On 17 November 2020, the trial court entered the Order. Plaintiff timely filed

       written notice of appeal from the Order.
                                     SHROPSHIRE V. SHROPSHIRE

                                              2022-NCCOA-411

                                             Opinion of the Court



                                       II.      Jurisdiction

¶ 12         This Court has jurisdiction to review the Order pursuant to N.C. Gen. Stat. §

       7A-27(c) (2021) and N.C. Gen. Stat. § 50-19.1 (2021).

                                             III.   Issues

¶ 13         The issues before the Court are whether: (1) the trial court abused its

       discretion by reopening evidence after the close of the equitable distribution trial; (2)

       the trial court abused its discretion by requesting Plaintiff provide the date of trial

       value of his Fidelity 401(k) Plan; (3) findings of fact 31, 34, 40–43, 55, 57–58, and 60–

       62 of the Order are supported by competent evidence; (4) the trial court abused its

       discretion when it determined an equal distribution of the marital estate was not

       equitable; and (5) the trial court abused its discretion by ordering Plaintiff to make a

       lump sum $20,000.00 cash distributive award to Defendant.

                               IV.    Reopening the Evidence

¶ 14         In his first argument, Plaintiff contends the trial court abused its discretion by

       reopening evidence after the close of trial. Specifically, Plaintiff maintains the trial

       court “was operating under the misapprehension of law that Plaintiff-Appellant was

       obligated to provide the date of trial value of his [Fidelity 401(k)] Plan . . . .”

       Defendant asserts the trial court acted properly because it “set forth in the record

       that the evidence needed to be presented . . . and exercised its discretion to reopen

       the case in order for the value to be produced.” In light of the broad discretion
                                     SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                          Opinion of the Court



       afforded to a trial judge as well as a judge’s duty to provide a fair and just trial, we

       conclude Judge Hewett, as the presiding judge, did not abuse her discretion by

       reopening evidence on her own initiative.

¶ 15         An “equitable distribution is a three-step process; the trial court must (1)

       ‘determine what is marital [and divisible] property’; (2) ‘find the net value of the

       property’; and (3) ‘make an equitable distribution of that property.’” Cunningham v.

       Cunningham, 171 N.C. App. 550, 555, 615 S.E.2d 675, 680 (2005); see Robinson v.

       Robinson, 210 N.C. App. 319, 324, 707 S.E.2d 785, 790 (2011) (“[T]he [trial] court

       must . . . classify all of the property and make a finding as to the value of all

       [distributable] property.”); see also N.C. Gen. Stat. § 50-20 (2021).

¶ 16         Marital property includes “all real and personal property acquired by either

       spouse or both spouses during the course of the marriage and before the date of the

       separation of the parties, and presently owned, except property determined to be

       separate property or divisible property . . . .” N.C. Gen. Stat. § 50-20(b)(1). Divisible

       property includes, inter alia, “[p]assive income from marital property received after

       the date of separation,” such as interest or dividends. N.C. Gen. Stat. § 50-20(b)(4).

       “[A]ll appreciation and diminution in value of marital and divisible property is

       presumed to be divisible property unless the trial court finds that the change in value

       is attributable to the postseparation actions of one spouse.” Cheek v. Cheek, 211 N.C.

       App. 183, 184, 712 S.E.2d 301, 303 (2011) (citation omitted and emphasis in original).
                                       SHROPSHIRE V. SHROPSHIRE

                                            2022-NCCOA-411

                                           Opinion of the Court



       “[M]arital property shall be valued as of the date of the separation of the parties,”

       while “[d]ivisible property . . . shall be valued as of the date of distribution.” N.C.

       Gen. Stat. § 50-21(b) (2021).

¶ 17         On appeal, neither party offers a case or statute that specifically addresses

       whether the trial court judge may sua sponte reopen the evidence in a civil proceeding

       prior to the entry of judgment, absent a motion by a party or agreement by the parties.

       After careful review of the relevant law, we see no reason to distinguish between a

       trial court reopening evidence on its own initiative, and a trial court reopening

       evidence upon a party’s motion. See, e.g., Wade v. Wade, 72 N.C. App. 372, 325 S.E.2d

       260 (concluding the trial court did not abuse its discretion by allowing the defendant’s

       motion to reopen evidence two weeks after the original hearing), disc. rev. denied, 313

       N.C. 612, 330 S.E.2d 616 (1985); Coburn v. Roanoke Land & Timber Corp., 259 N.C.

       100, 130 S.E.2d 30 (1963) (affirming the trial court’s denial of the plaintiff’s request

       for leave to admit additional evidence).

¶ 18         It is well-established that “[t]he trial court has discretionary power to permit

       the introduction of additional evidence after a party has rested. Whether the case

       should be reopened and additional evidence admitted [is] discretionary with the

       presiding judge.” McCurry v. Painter, 146 N.C. App. 547, 553, 553 S.E.2d 698, 703

       (2001) (citations omitted). “A trial court may even re-open the evidence weeks after

       holding the original hearing, or “[w]hen the ends of justice require[.]” In re B.S.O.,
                                      SHROPSHIRE V. SHROPSHIRE

                                            2022-NCCOA-411

                                           Opinion of the Court



       225 N.C. App. 541, 543, 740 S.E.2d 483, 484 (2013) (citations omitted). Our Supreme

       Court has considered whether the party affected by the introduction of the evidence

       would be “surprise[d] or improperly prejudice[d].” Miller v. Greenwood, 218 N.C. 146,

       150, 10 S.E.2d 708, 711 (1940).

¶ 19          “Because it is discretionary, the trial judge’s decision to allow the introduction

       of additional evidence after a party has rested will not be overturned absent an abuse

       of that discretion.” McCurry, 146 N.C. App. at 553, 553 S.E.2d at 703 (citations

       omitted). An abuse of discretion occurs when the decision to reopen evidence is

       “manifestly unsupported by reason,” or “so arbitrary that it could not have been the

       result of a reasoned decision.” State v. Mutakbbic, 317 N.C. 264, 273–74, 345 S.E.2d

       154, 158–59 (1986) (citations omitted).

¶ 20          Further, a trial court “has broad discretion to control discovery” because its

       principal role “is to control the course of the trial as to prevent injustice to any party

       . . . .” Capital Res., LLC v. Chelda, Inc., 223 N.C. App. 227, 234, 735 S.E.2d 203, 209

       (2012) (citations omitted). Additionally, it is the duty of the trial court judge “to see

       to it that each side has a fair and impartial trial.” Miller, 218 N.C. at 150, 10 S.E.2d

       at 711. In doing so, the judge has “discretion to take any action to this end within the

       law . . . .” Id. at 150, 10 S.E.2d at 711.

¶ 21          The North Carolina Rules of Evidence, which afford the trial court discretion,

       also support the conclusion a trial court may, on its own motion, reopen a case to
                                     SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                          Opinion of the Court



       allow for additional evidence. See generally N.C. Gen. Stat. § 8C-1 (2021). We note

       the rules are to “be construed to secure fairness in administration, elimination of

       unjustifiable expense and delay, and promotion of growth and development of the law

       of evidence to the end that the truth be ascertained and proceedings justly

       determined.” N.C. Gen. Stat. § 8C-1, Rule 102 (2021). Furthermore, the trial court

       judge is “empowered to hear any relevant evidence,” N.C. Gen. Stat. § 8C-1, Rule 104,

       cmt. (2021), and is not limited by the rules of evidence in determining “preliminary

       questions concerning . . . the admissibility of evidence . . . .” N.C. Gen. Stat. § 8C-1,

       Rule 104 (2021). The trial court has a duty to “exercise reasonable control over the

       mode and order of interrogating witnesses and presenting evidence so as to . . . make

       the interrogation and presentation effective for the ascertainment of the truth.” N.C.

       Gen. Stat. § 8C-1, Rule 611 (2021). In fact, the trial court has the authority to

       “appoint witnesses of its own selection,” N.C. Gen. Stat. § 8C-1, Rule 706 (2021),

       including expert witnesses to appraise property in an equitable distribution action.

       See Dorton v. Dorton, 77 N.C. App. 667, 676, 336 S.E.2d 415,422 (1985).

¶ 22         In this case, the trial judge took the equitable distribution matter under

       advisement at the close of the 7 August 2018 hearing. On 1 October 2018, the trial

       judge sent an email to Plaintiff’s counsel and Defendant, who was not represented by

       counsel at the time. Judge Hewett sought, inter alia, the date of trial values of

       Plaintiff’s two retirement accounts.
                                     SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                          Opinion of the Court



¶ 23           A hearing was held on 9 May 2019 regarding the request. The trial court again

       requested the value of Plaintiff’s retirement plans as of the date of trial. The trial

       court reasoned at the 9 May 2019 hearing that Defendant offered the passive income

       value on her own retirement account, so she would be prejudiced by Plaintiff not

       offering the same information on his accounts. Counsel for Plaintiff objected to the

       reopening of evidence, and the trial court overruled her objection.         Thereafter,

       Plaintiff took the stand and was asked on direct examination if he knew “the amount

       of [his] retirement [plan as of] August . . . 7th, 2018.” He responded, “[n]o.” At the

       end of the hearing, the trial court requested the parties provide documentation to

       show the values of Plaintiff’s retirement accounts by the end of the week—12 May

       2019.

¶ 24           In their respective equitable distribution affidavits, both parties listed the

       retirement accounts as marital property. Moreover, neither party contended in their

       affidavits that there was divisible property for the trial court to distribute. Based on

       the affidavits, there is no dispute that Plaintiff’s retirement accounts have marital

       property aspects.    See N.C. Gen. Stat. § 50-20(b)(1).     Nevertheless, Defendant’s

       question to the trial court at the 7 August 2018 hearing raised the issue of whether

       the retirement plans also include divisible property:

                     [Defendant]: You’re [sic] honor—and I don’t know if you
                     can answer this, but I’m just unsure why, uh, [Plaintiff]
                     contends that the value would be more given [my
                                    SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                         Opinion of the Court



                    retirement] statement. They have date of separation, what
                    they felt was the value at $68,000. I don’t know why they
                    would value it at $75,000, but you said it only [sic] date of
                    separation. Is that correct?

                    [Trial court]: Right. And then, there can be, um, the
                    passive—[or] active gain, which is, uh, classified as
                    something else. But, uh—but we can get to that later.

                    [Defendant]: Okay. And then, his, uh, second 401k that he
                    started at this job, I don’t have a statement from them, so
                    I can’t confirm the value . . . .

¶ 25         During Defendant’s cross-examination of Plaintiff, the trial court returned to

       the issue of active and passive gains:

                    [Trial court]: All right. Um, let me just make sure I’m clear
                    on one thing right quick, and that is on the—we have the
                    passive gain on [Defendant’s]—I don’t know if it was
                    termed to 401k. Um, do we have active or passive gain on
                    the TEGNA or the [Fidelity 401(k) Plan] account?

                    [Counsel for Plaintiff]: Your [sic] asking me or no?

                    [Trial court]: Yes, ma’am.

                    [Counsel for Plaintiff]: I’m looking. I don’t think I have it.
                    Let me see.

¶ 26         Again, during closing arguments, Defendant raised her concern over Plaintiff’s

       undisclosed passive gains.

                    [Defendant]: They have the appreciated value, the passive
                    appreciation for mine, but not theirs, so I—you know, I
                    would hope that you would not count that or count it
                    equitably. I can’t—I mean, you can’t just list whatever
                    yours was at the date of separation, and whatever mine
                    was, and add this $17,000 to it without adding something
                                    SHROPSHIRE V. SHROPSHIRE

                                          2022-NCCOA-411

                                         Opinion of the Court



                    to his. I’m sure he could pull it up just like I did on my
                    phone.

¶ 27         In this case, Judge Hewett found that the “ends of justice” and equity required

       reopening the evidence based on her own action of not returning to Defendant’s

       question of active and passive income at the 7 August 2018 hearing after noting she

       would. See In re B.S.O., 225 N.C. App. at 543, 740 S.E.2d at 484. Judge Hewett also

       based her decision to reopen evidence on Plaintiff using Defendant’s retirement plan

       statement to obtain passive gains on her account despite not alleging any divisible

       property in his equitable distribution affidavit. Plaintiff then refused to offer the

       same evidence for his retirement accounts. Plaintiff was not “surprise[d]” by the

       reopening of evidence because the trial court requested the information at the initial

       equitable distribution hearing. See Miller, 218 N.C. at 150, 10 S.E.2d at 711. Chief

       Judge Miller, the neutral and impartial judge ruling on Plaintiff’s motion to recuse

       Judge Hewett, also found the request did not create a surprise for Plaintiff. Further,

       Plaintiff was not “improperly prejudice[d]” by the request because Defendant

       volunteered the passive gains earned on her own retirement plan, which the trial

       court would equitably divide between the parties. See id. at 150, 10 S.E.2d at 711.

¶ 28         Therefore, the trial judge made a “reasoned decision,” see Mutakbbic, 317 N.C.

       at 274, 345 S.E.2d at 159, and did not abuse her discretion by reopening evidence to

       value Plaintiff’s retirement accounts as of the date of trial. See McCurry, 146 N.C.
                                     SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                          Opinion of the Court



       App. at 553, 553 S.E.2d at 703.

           V.    The Trial Court’s Request for Evidence Regarding Plaintiff’s
                                     Retirement Account

¶ 29         In his second argument, Plaintiff contends the trial court abused its discretion

       by “shifting the burden of proof by ordering Plaintiff-Appellant to provide

       documentation or evidence of the value of his Fidelity 401(k) [Plan] at the date of trial

       and failing to give Plaintiff-Appellant the ability to rebut the presumption that it was

       divisible property.” Defendant argues the trial court did not abuse its discretion by

       requesting information regarding Plaintiff’s retirement account because it was

       necessary to equitably distribute the divisible property. We find Plaintiff’s argument

       unpersuasive.

¶ 30         Here, the trial court judge offered to hold a hearing to allow the parties full

       opportunity to be heard and to present additional evidence relating to Plaintiff’s

       retirement accounts. As an alternative, the judge allowed the parties to submit

       documentation if the parties so agreed.            Although Plaintiff was given an

       opportunity—but not ordered—to testify or admit additional evidence at a hearing as

       to the classification and valuation of property, he declined.

¶ 31         Plaintiff cites to Miller v. Miller, 97 N.C. App. 77, 80, 387 S.E.2d 181, 184

       (1990) (holding the trial court did not err in failing to classify and distribute a debt

       where husband failed to meet his burden of proving the debt’s value and
                                     SHROPSHIRE V. SHROPSHIRE

                                            2022-NCCOA-411

                                           Opinion of the Court



       classification), Atkins v. Atkins, 102 N.C. App. 199, 208, 401 S.E.2d 784, 788 (1991)

       (holding the husband did not satisfy his burden of proving a tract of land was separate

       property), Albritton v. Albritton, 109 N.C. App. 36, 41, 426 S.E.2d 80, 83 (1993)

       (refusing to remand a case where the “trial court failed to make a specific finding as

       to the present discount value” of a party’s pension plan, and the party did not offer

       evidence as to the pension plan’s value), and Montague v. Montague, 238 N.C. App.

       61, 68, 767 S.E.2d 71, 76– 77 (2014) (holding the trial court did not abuse its discretion

       by failing to omit a lawnmower from its equitable distribution where the husband did

       not provide the requisite evidence), to argue the trial court improperly shifted

       Defendant’s burden of presenting evidence regarding the classification and valuation

       of Plaintiff’s retirement plans to Plaintiff. We disagree.

¶ 32         As discussed above, the trial court did not abuse its discretion by reopening the

       evidence. The cases on which Plaintiff relies are distinguishable from the instant

       case where the trial court, on its own motion, reopened the evidence to allow

       additional information on an item of divisible property. Thus, we cannot conclude

       the trial court improperly shifted the burden of proof. Although the trial court was

       under no obligation to request the evidence, it found the evidence was necessary to

       accurately value marital and divisible property and achieve a fair and just equitable

       distribution judgment.

                                     VI.    Findings of Fact
                                    SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                         Opinion of the Court



¶ 33         In his third argument, Plaintiff contends findings of fact 31, 34, 40–43, 55, 57–

       58, and 60–62 of the Order are not supported by the evidence. Defendant argues “the

       trial court’s findings of fact were supported by competent evidence from the record

       and are detailed enough to not be disturbed on appeal.” Defendant further argues it

       was Plaintiff who provided the information regarding his Fidelity 401(k) Plan to the

       trial court; thus, he may not challenge the evidence.

¶ 34         We review a judgment entered after a non-jury trial to determine “whether

       there was competent evidence to support the trial court’s findings of fact and whether

       its conclusions of law were proper in light of such facts.” Montague, 238 N.C. App. at

       63, 767 S.E.2d at 74. “Competent evidence is evidence that a reasonable mind might

       accept as adequate to support the finding.” Lund v. Lund, 244 N.C. App. 279, 287,

       779 S.E.2d 175, 181 (2015) (citation omitted). Additionally, competent evidence is

       “admissible or otherwise relevant.” State v. Bradley, 2022-NCCOA-163, ¶ 14. We

       note the record on appeal in this case was settled pursuant to Rule 11(b) of the North

       Carolina Rules of Appellate Procedure. See N.C. R. App. P. 11(b).

¶ 35         Under Rule 11(b),

                    [i]f the record on appeal is not settled by agreement under
                    Rule 11(a), the appellant shall, within the same times
                    provided, serve upon all other parties a proposed record on
                    appeal constituted in accordance with the provisions of
                    Rule 9. Within thirty days . . . after service of the proposed
                    record on appeal upon an appellee, that appellee may serve
                    upon all other parties a notice of approval of the proposed
                                    SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                          Opinion of the Court



                    record on appeal, or objections, amendments, or a proposed
                    alternative record on appeal in accordance with Rule 11(c).
                    If all appellees within the times allowed them either serve
                    notices of approval or fail to serve either notices of approval
                    of objections, amendments, or proposed alternative records
                    on appeal, appellant’s proposed record on appeal thereupon
                    constitutes the record on appeal.

       Id.

¶ 36          Here, Plaintiff composed the record on appeal and served the proposed record

       upon Defendant on 30 April 2021. There is no evidence Defendant objected to, or

       approved of, the record “within thirty-days . . . after service.” See id. Therefore,

       Plaintiff’s “proposed record on appeal . . . constitutes the record on appeal.” See id.

       (emphasis added).

¶ 37         Plaintiff first challenges findings of fact 31 and 34. Finding of fact 31 provides:

       “During the trial, both parties requested of the other, date of trial values on their

       respective retirement accounts set out above.” Although the transcripts of the 7

       August 2018 hearing reveal Defendant asked the trial court about potential passive

       income on Plaintiff’s retirement accounts, and again commented on the subject

       during her closing argument, there is no evidence she requested from Plaintiff the

       date of trial values of his retirement accounts. Rather, the trial court told Defendant

       they would return to the issue, and during Defendant’s cross examination of Plaintiff,

       the trial court asked Plaintiff’s counsel whether passive or active gains had been

       earned on Plaintiff’s retirement plans. Defendant again raised the issue during her
                                    SHROPSHIRE V. SHROPSHIRE

                                           2022-NCCOA-411

                                          Opinion of the Court



       closing argument. Therefore, we conclude finding of fact 31 is not supported by

       competent evidence. See Montague, 238 N.C. App. at 63, 767 S.E.2d at 74.

¶ 38         Finding of fact 34 provides: “When Defendant asked for this information

       during cross examination, the Court determined this would be provided at a later

       time during trial and then neglected to return to Defendant and allow the question.”

       The transcripts tend to show Defendant was testifying on direct examination

       regarding marital property and the values she assigned to the property when she

       asked the trial court why Plaintiff valued her account using the date of trial value.

       The trial court explained that Plaintiff’s valuation concerns passive or active gain and

       that the court would return to the issues. The finding that the question occurred on

       cross examination is not supported by the competent evidence; however, this error

       was harmless. See Hart v. Hart, 74 N.C. App. 1, 5, 327 S.E.2d 631, 634 (1985). We

       conclude the remaining findings within finding of fact 34 are supported by competent

       evidence. See Montague, 238 N.C. App. at 63, 767 S.E.2d at 74.

¶ 39         Plaintiff next challenges findings of fact 40, 41, 42, and 43 which provide the

       following:

                    40. Plaintiff provided information only on the Fidelity
                    401(k) Plan which showed that on, or about July 16th 2018,
                    and without notice to Defendant/Wife or accountability for
                    post separation increases, Husband withdrew the entirety
                    of the funds from the account, leaving a zero balance on the
                    date of trial.
                                    SHROPSHIRE V. SHROPSHIRE

                                          2022-NCCOA-411

                                         Opinion of the Court



                    41. No evidence was presented showing that the Fidelity
                    401(k) Plan had been rolled into another 401(k).

                    42. The total of the amount withdrawn by Husband from
                    the Fidelity 401(k) Plan, approximately twenty-one (21)
                    days prior to trial, was one hundred ninety-three thousand
                    one hundred seventy-nine dollars and fifty-two cents
                    ($193,179.52), which is thirty four thousand dollars and
                    fifty cents ($34,000.50) more than the amount on the
                    statement provided at trial which showed the date of
                    separation value.

                    43. There were no post separation deposits made by
                    Husband, so the passive gain to the Fidelity 401(k) Plan of
                    thirty-four thousand dollars and fifty cents ($34,000,50), is
                    a marital asset to be distributed as such to the Plaintiff.

¶ 40         We are unable to determine from the record before us whether competent

       evidence exists to support the trial court’s findings regarding Plaintiff’s Fidelity

       401(k) Plan, or whether this evidence was intentionally omitted from the record on

       appeal. Nonetheless, Defendant did not object to the proposed record on appeal, so it

       “constitutes the record on appeal.” See N.C. R. App. P. 11(b). In any event, findings

       of fact 40, 41, 42, 43 concerning Plaintiff’s Fidelity 401(k) Plan are not supported by

       competent evidence based upon the record on appeal. See Montague, 238 N.C. App.

       at 63, 767 S.E.2d at 74. Because the trial court relied on these unsupported findings

       to make additional findings on the distribution factors under N.C. Gen. Stat. § 50-

       20(c) and related conclusions of law, we must remand the matter to the trial court.

       On remand, the trial court may hold an evidentiary hearing and, in its discretion,

       admit additional evidence if it deems necessary as to findings 40, 41, 42, and 43. See
                            SHROPSHIRE V. SHROPSHIRE

                                   2022-NCCOA-411

                                  Opinion of the Court



Lund, 244 N.C. App. at 287, 779 S.E.2d at 181; Bradley, 2022-NCCOA-163, ¶ 14.

Because we remand the matter, we need not consider Plaintiff’s arguments as to the

trial court’s conclusions of law, its unequal division of property, and its order for

Plaintiff to make a distributive award.

      REMANDED.

      Judges GORE and GRIFFIN concur.